--------------------------------------------------------------------------------

EXHIBIT 10.21(b)
 
Page 1 of 1


Auth ID: SUL777
Contact ID: SUL1019
Use Code: 161
FS-2700-23 (v. 10/09)
OMB No. 0596-0082

U.S. DEPARTMENT OF AGRICULTURE
FOREST SERVICE
AMENDMENT
FOR


SPECIAL-USE AUTHORIZATION


Amendment#: 1


This amendment is attached to and made a part of the Ski Area Term special use
authorization for operating, maintaining, and constructing, as defined in the
Master development Plan, a four-season resort issued to WINTER PARK RECREATIONAL
ASSOC on 04/29/2016 which is hereby amended as follows:
 
IV. E. RISK OF LOSS. Shall be replaced with the following:
 
IV. E. RISKS. The holder assumes all risk of loss to the improvements resulting
from natural or catastrophic events, including but not limited to, avalanches,
rising waters, high winds, falling limbs or trees, and other hazardous events.
If the improvements authorized by this permit are destroyed or substantially
damaged by natural or catastrophic events, the authorized officer shall conduct
an analysis to determine whether the improvements can be safely occupied in the
future and whether rebuilding should be allowed. The analysis shall be provided
to the holder within six (6) months of the event.
                                           

City and County of Denver through Winter Park Recreational Association as Agent
  Arapaho Roosevelt National Forest and Pawnee National Grassland          
Holder          
 
Authorized Office
          /s/ Sarah Rockwell  
/s/ Monte Williams
 
Holder Name: Sarah Rockwell
 
Name: Monte Williams
 
Holder Title: President
 
Title: Forest Supervisor
          May 23, 2016   
6 - 2- 2016
 
Date
 
Date
 

 
According to the Paperwork Reduction Act of 1995, an agency may not conduct or
sponsor, and a person is not required to respond to a collection of information
unless it displays a valid OMB control number. The valid OMB control number for
this information collection is 0596-0082. The time required to complete this
information collection is estimated to average one (1) hour per response,
including the time for reviewing instructions, searching existing data sources,
gathering and maintaining the data needed, and completing and reviewing the
collection of information.
 
The U.S. Department of Agriculture (USDA) prohibits discrimination in all its
programs and activities on the basis of race, color, national origin, age,
disability, and where applicable, sex, marital status, familial status, parental
status, religion, sexual orientation, genetic information, political beliefs,
reprisal, or because all or part of an Individual's income is derived from any
public assistance. (Not all prohibited bases apply to all programs.) Persons
with disabilities who require alternative means for communication of program
information (Braille, large print, audiotape, etc.) should contact USDA's TARGET
Center at 202-720-2600 (voice and TDD).
 
To file a complaint of discrimination, write USDA, Director, Office of Civil
Rights, 1400 Independence Avenue, SW, Washington, DC 20250-9410 or call toll
free (866) 632-9992 (voice). TDD users can contact USDA through local relay or
the Federal relay at (800) 877- 8339 (TDD) or (866) 377-8642 (relay voice). USDA
is an equal opportunity provider and employer.
 
The Privacy Act of 1974 (5 U.S.C. 552a) and the Freedom of Information Act (5
U.S.C. 552) govern the confidentiality to be provided for information received
by the Forest Service.
 
 

--------------------------------------------------------------------------------